DETAILED ACTION
This Office action is responsive to the following communication:  Applicant’s Response after Final filed on 14 October 2021.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-2,4-8,13-14,16-20 and 25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not specifically suggest the combination of “for a second parameter of the first set of parameters, determining whether the second set of parameters includes the second parameter: in response to the second set of parameters not including the second parameter, sending back to the first client the corresponding initial parameter value of the initial parameter values as the updated parameter value, and initial parameter value of the initial parameter values as the updated parameter value, and storing the second parameter as a part of the second set of parameters”.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2152

			
/PK/

November 3, 2021
/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152